72 F.3d 130NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Keith PICKETT, Defendant-Appellant.
No. 95-3029.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1995.

ORDER
Before:  LIVELY, KENNEDY and RYAN, Circuit Judges.


1
This pro se federal prisoner appeals a district court judgment denying his petition for release of grand jury transcripts filed pursuant to 28 U.S.C. Sec. 753(b) and (f), and he moves for in forma pauperis status on appeal.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Keith Pickett pleaded guilty to conspiring to distribute crack cocaine and was sentenced in accordance with a Rule 11 plea agreement to 240 months in prison and five years of supervised release.  This court affirmed the conviction and sentence.  United States v. Pickett, 941 F.2d 411 (6th Cir.1991).  Three years later, Pickett petitioned the district court for release of grand jury transcripts pursuant to 28 U.S.C. Sec. 753(b) and (f).  Pickett claimed that the district court improperly considered the grand jury testimony of three government witnesses in arriving at his base offense level.  The district court denied Pickett's petition and Pickett appeals that judgment.


3
This court reviews a judgment denying a request to disclose grand jury testimony for abuse of discretion.  Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 223 (1979);  Advance Publications, Inc. v. United States (In re Antitrust Grand Jury), 805 F.2d 155, 160 (6th Cir.1986).  Only the most exceptional circumstances will justify disclosure of grand jury testimony to the subject of the investigation.  Id. at 162.  Furthermore, a person convicted of a crime has no right to a free transcript to help him prepare a motion to vacate under 28 U.S.C. Sec. 2255.  See United States v. MacCollom, 426 U.S. 317, 323-24 (1976).


4
This case does not present exceptional circumstances warranting disclosure of grand jury transcripts.


5
Accordingly, we hereby grant Keith Pickett pauper status for the limited purpose of this appeal, and affirm the district court's judgment pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.